Decree and order reversed on the law and matter remitted to' the Surrogate’s Court for further proceedings in accordance with the memorandum. Memorandum: In a case where reasonable inferences may be drawn from the evidence that the purported will did not represent the dispositive purpose or intent of the testator, the case is one for the jury to determine. Here, we think a question of fact was present as to whether the will propounded was in fact freely and voluntarily made or executed by the testatrix, Maude Johnson, or was the product or result of undue influence practiced upon her by the two beneficiaries named in said paper executed by said Maude Johnson. In our opinion, it was error to direct a verdict. The decree admitting the will to probate is reversed on the law and the matter remitted to the Surrogate’s Court for a new trial before a jury. All concur. (Appeal from a decree of Onondaga Surrogate’s Court admitting a will to probate. The order is the intermediate order of the Surrogate directing a verdict of the jury in favor of proponent.) Present — McCurn, P. J., Vaughan, Kimball Williams and Bastow, JJ.